              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00160-MR-WCM


GREGORY HANNAH,                 )
                                )
                   Plaintiff,   )
                                )
     vs.                        )               ORDER
                                )
WESTROCK SERVICES, INC.,        )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on remand from the United States

Court of Appeals for the Fourth Circuit for further proceedings consistent with

the United States Supreme Court’s decision in Bostock v. Clayton County,

140 S. Ct. 1731 (2020). [Doc. 29].

      In an Order entered on March 20, 2019, this Court accepted the

Magistrate Judge’s Memorandum and Recommendation and dismissed the

Plaintiff’s Title VII claim with prejudice on the ground that Title VII did not

protect employees against sexual orientation discrimination. [See Doc. 23

at 2 (citing Wrightson v. Pizza Hut of America, Inc., 99 F.3d 138 (4th Cir.

1996)]. The Plaintiff’s state law wrongful discharge claim was dismissed

without prejudice.    [Id.].   The Plaintiff appealed.    The Fourth Circuit




     Case 1:18-cv-00160-MR-WCM Document 31 Filed 07/23/20 Page 1 of 3
subsequently placed the appeal in abeyance pending a decision by the

Supreme Court in Bostock v. Clayton County, 723 F. App’x 964 (11th Cir.

2018), cert. granted, 139 S. Ct. 1599 (Apr. 22, 2019), and Zarda v. Altitude

Express, Inc., 883 F.3d 100 (2nd Cir. 2018), cert. granted, 139 S. Ct. 1599

(Apr. 22, 2019). On June 15, 2020, the Supreme Court held in Bostock that

discrimination against an employee because of their sexual orientation

constitutes prohibited employment discrimination “because of . . . sex” within

the meaning of Title VII. Bostock, 140 S. Ct. at 1754. Thereafter, the Fourth

Circuit granted the parties’ consent motion to remand, and this matter was

remanded to this Court for further proceedings consistent with the Bostock

decision. [Doc. 29]. The Fourth Circuit issued its mandate on July 23, 2020.

[Doc. 30].

      In light of the Fourth Circuit’s remand and the Bostock decision, the

Court enters the following Order.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Objections to the

Memorandum and Recommendation [Doc. 21] are SUSTAINED; the

Memorandum and Recommendation [Doc. 16] is REJECTED; and the

Defendant’s Motion to Dismiss [Doc. 4] is DENIED. The Defendant shall

have twenty-one (21) days from the entry of this Order to file an Answer to

the Plaintiff’s Complaint.
                                      2



     Case 1:18-cv-00160-MR-WCM Document 31 Filed 07/23/20 Page 2 of 3
IT IS SO ORDERED.

                      Signed: July 23, 2020




                                    3



Case 1:18-cv-00160-MR-WCM Document 31 Filed 07/23/20 Page 3 of 3
